DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response/amendment filed 10/5/2020 has been entered, however the Examiner notes that claim 2 was listed as “Currently Amended” but does not include any markings or amendments, and although the Applicant states in the “Amendments” section of page 6 of the response that claim 2 was amended to substitute “insulation coating” for “resin” in the last line of the claim, such amendment was not made.  In the interest of compact prosecution, the Examiner has entered the response as opposed to sending a Notice of Non-Compliant Amendment.
Claims 1-10 are pending in the application.  Claims 6-8 have been withdrawn from consideration as being directed to a non-elected invention.  Election was made without traverse in the reply filed 9/27/2018.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the reasons recited in the prior office action and restated below.
As noted in the prior office action, claim 2 recites the limitation "the resin" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl (WO2013/091607A2, again please refer to US2014/0356578A for the below cited sections, which is being utilized by the Examiner as an English language equivalent/translation of the WIPO document) for the reasons recited in the prior office action and restated below.
As discussed in the prior office action, Brandl discloses a workpiece having a nanostructured surface and a method of producing a nanostructured surface on a metal or metal alloy workpiece, or on a metal oxide or metal alloy oxide layer on the metal or metal alloy workpiece, for providing improved wettability and adhesion of substances thereon, by irradiating the surface with a pulsed laser beam to produce a surface having open-pored, split and/or fractal-like nanostructures such as open-pored peak and trough structures, open-pored under-structures and cauliflower-like or bulbous structures, having a size/width of less than 1 micron, for example, approximately 10 to approximately 200nm (reading upon the claimed nanoparticles), over at least approximately 90% of the surface, preferably at least approximately 95%, and more preferably approximately 100% of the surface, reading upon the claimed nanoporous layer; wherein the irradiated nanostructured surface has good surface roughness and provides excellent adhesion with adhesives, varnishes and other coatings (Entire document, particularly Abstract; Paragraphs 0003, 0005 and 0016-0019.)  Brandl discloses that the mechanism of the surface nanostructuring by laser irradiation includes partial vaporization of the metal on the surface as well as melting of the metal or metal oxide and resolidification of the molten material that is deposited back onto the surface, wherein in the case of an oxide coating on the metal or metal alloy surface, the oxygen may evaporate first from the surface and would then rejoin the surface upon cooling; wherein the melting and resolidification alone may lead to a dentritic, open-pored, split and/or fractal-like structure (Paragraph 0025.)  Brandl discloses that the metal or metal alloy optionally coated with an oxide layer for use in the invention is not limited but may be selected from the metals disclosed in Paragraph 0022, including aluminum or an alloy thereof (reading upon the claimed metal made of aluminum or aluminum alloy), wherein Brandl specifically discloses examples utilizing a rolled aluminum alloy sheet irradiated at ambient atmosphere, hence exposed to oxygen which would result in aluminum oxide (alumina), wherein the nanostructured surface produced on the aluminum sheet of one example is shown in the SEM image of Fig. 7 which clearly shows that the resulting nanostructured or nanoporous surface comprises a plurality of particles or bulbous structures having a diameter within the claimed range of 10-50nm and pores or cavities therebetween, thereby broadly reading upon the claimed “alumina nanoporous layer…formed by ablating the surface of the metal with laser radiation to form the nanoparticles adhered to the surface of the metal with nanospaces formed between the nanoparticles” (Paragraphs 0018 and 0022, Examples 5 and 11, Figure 7.)  Brandl discloses that all of the parameters of the pulsed laser beam process can be varied independently of one another to meet the conditions recited in Paragraph 0006, wherein preferred parameters of the method include a peak pulse power of the outgoing laser radiation of preferably approximately 1 kW to approximately 1800 kW; a diameter of the laser beam of preferably approximately 20 microns to approximately 4500 microns; a laser wavelength of preferably approximately 100nm to approximately 11000nm, with a specific reference to a solid state laser such as Nd:YAG at 533nm for example; and a pulse length of the laser pulses of preferably approximately 0.1ns to approximately 300 ns (e.g. picosecond to nanosecond pulse light as utilized in the instant invention, which would result in “preferred” laser intensity values based upon the preferred peak pulse power and preferred diameter ranges disclosed by Brandl similar to those utilized in the instant invention; and thus not limited to the parameters and laser intensity utilized in the non-limiting examples including Example 5; Paragraphs 0027-0035.)  Brandl discloses that after structuring the surface of the workpiece, the surface may be provided with a varnish or similar coating directly produced on the nanostructured surface, with example varnishes and similar coatings including polyurethane and epoxy-based coatings (as in instant claim 4), wherein the nanostructured surfaces ensure excellent adhesion of bonding adhesives, varnishes and other coatings, thereby reading upon the claimed “resin adhering directly to an alumina nanoporous layer which is formed directly on a surface of the metal” as in instant claim 1 and more particularly polyurethane or epoxy resin as in instant claim 4 (Paragraphs 0036-0040); and given that Brandl also discloses that in general, improved surface roughness or a larger and more structured surface can result in increased chemical/mechanical anchoring of materials (Paragraph 0003) with specific examples providing an open-pored structure that allowed a bonding adhesive coating to penetrate into the pores so that a mechanical anchoring of the bonding adhesive in the substrate is made possible (Examples, Paragraph 0095), Brandl provides a clear teaching and/or suggestion that the resin coating adhered directly to the nanoporous layer “fills the nanospaces” between the nanoparticles formed by ablating the metal surface as in the instantly claimed invention.
Hence, with regards to the claimed inventions, Brandl discloses an “aluminum-resin composite comprising: a metal made of aluminum or aluminum alloy, and a resin adhering directly to an alumina nanoporous layer which is formed directly on a surface of the metal and contains alumina nanoparticles…wherein the alumina nanoporous layer is formed by ablating the surface of the metal with laser radiation to form the nanoparticles adhered to the surface of the metal with nanospaces formed between the nanoparticles, wherein the resin fills the nanospaces, and wherein” there is nanostructured surface roughness at an interface between the metal and the resin; however, and although Brandl does not specifically disclose the claimed average particle diameter for the nanoparticles and the claimed ten-point average roughness Rz, given that Brandl discloses that the nanostructured surface is produced by essentially the same method as utilized in the instant invention, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art to recognize that the claimed surface roughness and claimed average particle diameter would be exhibited by the invention taught by Brandl and/or one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum laser processing conditions for a particular metal/metal alloy as disclosed by Brandl to provide the desired surface roughness, porosity and nanoparticle/bulbous structure properties, and hence in turn desired resin adhesion properties, for a particular end use of the invention taught by Brandl, wherein given that Brandl discloses laser process parameters encompassing the laser process parameters as utilized in the instant invention, it would have been obvious to one skilled in the art to reasonably expect the same surface roughness and average particle diameter properties as instantly claimed to flow naturally from the teachings and/or suggestions of Brandl; thereby rendering the invention as recited in instant claims 1 and 4 obvious over the teachings of Brandl given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP57-180812 to Fujikura Cable Works Ltd (hereinafter referred to as “Fujikura”, please refer to the Partial English Translation and full machine translation for the below cited sections) in view of Brandl, for the reasons recited in the prior office action and restated below.
As discussed in the prior office action, Fujikura discloses an insulated wire comprising an aluminum or aluminum alloy wire conductor that is subjected to an anodic oxidation treatment to form an aluminum oxide film on the surface having “micropores” that are filled with a polymer coating formed by treating the anodized film with a polymerizable organometallic compound, particularly an organosilane compound (Entire partial English translation; machine translation – page 3) such that, with regards to the claimed invention, Fujikura discloses an insulated aluminum wire comprising a metal wire made of aluminum or aluminum alloy and an insulation resin coating for coating the metal wire adhered directly to an alumina porous layer formed directly on a surface of the metal wire wherein the porous layer has “micropores” and the resin fills the “micropores” but does not disclose that the alumina porous layer contains alumina nanoparticles and “nanospaces” between the nanoparticles, which are formed by ablating the surface of the metal with laser radiation (or by any other method), and a ten-point average roughness of the surface of the metal wire is 1.4 to 20µm in an interface between the metal and the insulation/resin as in the claimed invention.  However, Brandl discloses an improved roughening process for providing wettability and adhesion of substances on a metal surface over an anodizing process as utilized in Fujikura, wherein, as discussed in detail above, the workpiece such as an aluminum or aluminum alloy workpiece is provided with a nanostructured surface by irradiating the surface with a pulsed laser beam to produce a surface having open-pored, split and/or fractal-like nanostructures such as open-pored peak and trough structures, open-pored under-structures and cauliflower-like or bulbous structures, having a size/width of less than 1 micron, for example, approximately 10 to approximately 200nm (reading upon the claimed nanoparticles), over at least approximately 90% of the surface, preferably at least approximately 95%, and more preferably approximately 100% of the surface, reading upon the claimed nanoporous layer; wherein the irradiated nanostructured surface has good surface roughness and provides excellent adhesion with adhesives, varnishes and other coatings (Entire document, particularly Abstract; Paragraphs 0003, 0005, 0016-0019 and 0022.)  Brandl discloses that the mechanism of the surface nanostructuring by laser irradiation includes partial vaporization of the metal on the surface as well as melting of the metal or metal oxide and resolidification of the molten material that is deposited back onto the surface, wherein in the case of an oxide coating on the metal or metal alloy surface, the oxygen may evaporate first from the surface and would then rejoin the surface upon cooling; wherein the melting and resolidification alone may lead to a dentritic, open-pored, split and/or fractal-like structure (Paragraph 0025.)  Brandl specifically discloses examples utilizing a rolled aluminum alloy sheet irradiated at ambient atmosphere, hence exposed to oxygen which would result in aluminum oxide (alumina), wherein the nanostructured surface produced on the aluminum sheet of one example is shown in the SEM image of Fig. 7 which clearly shows that the resulting nanostructured or nanoporous surface comprises a plurality of particles or bulbous structures having a diameter within the claimed range of 10-50nm and pores or cavities therebetween, thereby broadly reading upon the claimed “alumina nanoporous layer…formed by ablating the surface of the metal with laser radiation to form the nanoparticles adhered to the surface of the metal with nanospaces formed between the nanoparticles” (Paragraphs 0018 and 0022, Examples 5 and 11, Figure 7.)  Brandl discloses that all of the parameters of the pulsed laser beam process can be varied independently of one another to meet the conditions recited in Paragraph 0006, wherein preferred parameters of the method include a peak pulse power of the outgoing laser radiation of preferably approximately 1 kW to approximately 1800 kW; a diameter of the laser beam of preferably approximately 20 microns to approximately 4500 microns; a laser wavelength of preferably approximately 100nm to approximately 11000nm, with a specific reference to a solid state laser such as Nd:YAG at 533nm for example; and a pulse length of the laser pulses of preferably approximately 0.1ns to approximately 300 ns (e.g. picosecond to nanosecond pulse light as utilized in the instant invention, which would result in “preferred” laser intensity values based upon the preferred peak pulse power and preferred diameter ranges disclosed by Brandl similar to those utilized in the instant invention; and thus not limited to the parameters and laser intensity utilized in the non-limiting examples including Example 5; Paragraphs 0027-0035.)  Brandl also discloses that after structuring the surface of the workpiece, the surface may be provided with a varnish or similar coating directly produced on the nanostructured surface, with example varnishes and similar coatings including inorganic-organic materials or an organosilane adhesion promoter as utilized in Fujikura, as well as polyurethane and epoxy-based coatings (as in instant claim 4), wherein the nanostructured surfaces ensure excellent adhesion of bonding adhesives, varnishes and other coatings, thereby reading upon the claimed resin or insulation adhering/adhered “directly to an alumina nanoporous layer which is formed directly on a surface of the metal” as in the claimed invention, and more particularly polyurethane or epoxy resin as in instant claim 4 (Paragraphs 0036-0040); and given that Brandl also discloses that in general, improved surface roughness or a larger and more structured surface can result in increased chemical/mechanical anchoring of materials (Paragraph 0003) with specific examples providing an open-pored structure that allowed a bonding adhesive coating to penetrate into the pores so that a mechanical anchoring of the bonding adhesive in the substrate is made possible (Examples, Paragraph 0095), Brandl provides a clear teaching and/or suggestion that the resin coating adhered directly to the nanoporous layer fills the pores as in the invention taught by Fujikura or “fills the nanospaces” between the nanoparticles formed by ablating the metal surface as in the instantly claimed invention.  Hence, given the improved properties disclosed by Brandl with regards to wettability and adhesion or chemical/mechanical anchoring of the nanostructured surface by ablating the surface with laser radiation as in the instant invention, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the laser nanostructuring process disclosed by Brandl in the invention taught by Fujikura to arrive at the claimed invention given that it is prima facie obviousness to use a known technique to improve similar devices in the same way, and although Brandl does not specifically disclose the claimed average particle diameter for the nanoparticles and the claimed ten-point average roughness Rz, given that Brandl discloses that the nanostructured surface is produced by essentially the same method as utilized in the instant invention, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art to recognize that the claimed surface roughness and claimed average particle diameter would be exhibited by the invention taught by Brandl and/or one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum laser processing conditions for the invention taught by Fujikura in view of Brandl to provide the desired surface roughness, porosity and nanoparticle/bulbous structure properties, and hence in turn desired insulation/resin adhesion properties for a particular end use of the invention taught by Fujikura in view of Brandl, wherein given that Brandl discloses laser process parameters encompassing the laser process parameters as utilized in the instant invention, it would have been obvious to one skilled in the art to reasonably expect the same surface roughness and average particle diameter properties as instantly claimed to flow naturally from the teachings and/or suggestions of Brandl; thereby rendering the invention as recited in instant claims 1-4 and 9 obvious over the teachings of Fujikura in view of Brandl given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Haller (USPN 3,702,788) in view of Brandl or Guo (US2012/0328905) for the reasons recited in the prior office action.
  As discussed in the prior office action, Haller discloses an insulated electrical conductor comprising a metallic surface such as a metallic wire, sheet or foil, particularly useful for the production of electrical circuit boards, cable and similar devices, such as copper and aluminum; and a cured insulating coating of a polyimide/polyamide-imide (PAI) resin mixture provided on the metallic surface, wherein the metallic surface can be subjected to roughening as by chemical etching and then coated with a varnish of the PAI resin mixture or a polymer layers can be placed directly on both sides of a metallic sheet and the PAI resin mixture provides an insulating coating more tightly adherent to the metallic surface than simple polyimide films or amide-modified polyimide films (Entire document, particularly Abstract; Col. 3, lines 4-75; Col. 4, lines 1-15.)  Haller discloses one example wherein the resin mixture is applied to the roughened, oxidized surface of a copper foil, and another example producing a strip cable containing several copper wires which are roughened by chemical etching and then coated with a resin mixture to embed the metal strips within the insulating coating (Examples, particularly Examples 1 and 5.)  Hence, with regards to the claimed invention, Haller generally discloses and/or suggests a metal-resin composite, an insulated metal wire, and a flat cable having the same basic structure as in the instantly claimed invention including a metal wire or conductor such as an aluminum conductor, and a resin insulation coating adhered directly to a roughened, oxidized surface of the metal conductor, particularly on both sides of each of the conductors of the flat cable as in instant claims 5 and 10, wherein the resin is a thermosetting polyimide/polyamide-imide reading upon instant claim 4, and the roughened surface is formed directly on the metal conductor; however, Haller does not disclose that the roughened, oxidized surface is an alumina nanoporous surface as recited in instant claims 1-3 and 5, particularly comprising alumina nanoparticles and nanospaces between the nanoparticles and a Rz as instantly claimed, which is particularly formed by ablating the surface of the metal with laser radiation (or any other method) to form the nanoparticles adhered to the surface of the metal as in the instantly claimed invention.  
However, Brandl discloses an improved roughening process for providing wettability and adhesion of substances on a metal surface over an etching process, wherein, as discussed in detail above, the workpiece such as an aluminum or aluminum alloy workpiece is provided with a nanostructured surface by irradiating the surface with a pulsed laser beam to produce a surface having open-pored, split and/or fractal-like nanostructures such as open-pored peak and trough structures, open-pored under-structures and cauliflower-like or bulbous structures, having a size/width of less than 1 micron, for example, approximately 10 to approximately 200nm (reading upon the claimed nanoparticles), over at least approximately 90% of the surface, preferably at least approximately 95%, and more preferably approximately 100% of the surface, reading upon the claimed nanoporous layer; wherein the irradiated nanostructured surface has good surface roughness and provides excellent adhesion with adhesives, varnishes and other coatings (Entire document, particularly Abstract; Paragraphs 0003, 0005, 0016-0019, 0021-0022 and 0089.)  Brandl discloses that the mechanism of the surface nanostructuring by laser irradiation includes partial vaporization of the metal on the surface as well as melting of the metal or metal oxide and resolidification of the molten material that is deposited back onto the surface, wherein in the case of an oxide coating on the metal or metal alloy surface, the oxygen may evaporate first from the surface and would then rejoin the surface upon cooling; wherein the melting and resolidification alone may lead to a dentritic, open-pored, split and/or fractal-like structure (Paragraph 0025.)  Brandl specifically discloses examples utilizing a rolled aluminum alloy sheet irradiated at ambient atmosphere, hence exposed to oxygen which would result in aluminum oxide (alumina), wherein the nanostructured surface produced on the aluminum sheet of one example is shown in the SEM image of Fig. 7 which clearly shows that the resulting nanostructured or nanoporous surface comprises a plurality of particles or bulbous structures having a diameter within the claimed range of 10-50nm and pores or cavities therebetween, thereby broadly reading upon the claimed “alumina nanoporous layer…formed by ablating the surface of the metal with laser radiation to form the nanoparticles adhered to the surface of the metal with nanospaces formed between the nanoparticles” (Paragraphs 0018 and 0022, Examples 5 and 11, Figure 7.)  Brandl discloses that all of the parameters of the pulsed laser beam process can be varied independently of one another to meet the conditions recited in Paragraph 0006, wherein preferred parameters of the method include a peak pulse power of the outgoing laser radiation of preferably approximately 1 kW to approximately 1800 kW; a diameter of the laser beam of preferably approximately 20 microns to approximately 4500 microns; a laser wavelength of preferably approximately 100nm to approximately 11000nm, with a specific reference to a solid state laser such as Nd:YAG at 533nm for example; and a pulse length of the laser pulses of preferably approximately 0.1ns to approximately 300 ns (e.g. picosecond to nanosecond pulse light as utilized in the instant invention, which would result in “preferred” laser intensity values based upon the preferred peak pulse power and preferred diameter ranges disclosed by Brandl similar to those utilized in the instant invention; and thus not limited to the parameters and laser intensity utilized in the non-limiting examples including Example 5; Paragraphs 0027-0035.)  Brandl also discloses that after structuring the surface of the workpiece, the surface may be provided with a varnish or similar coating directly produced on the nanostructured surface, as in the invention taught by Haller, wherein the nanostructured surfaces ensure excellent adhesion of bonding adhesives, varnishes and other coatings, thereby reading upon the claimed resin or insulation adhering/adhered “directly to an alumina nanoporous layer which is formed directly on a surface of the metal” as in the claimed invention (Paragraphs 0036-0040); and given that Brandl also discloses that in general, improved surface roughness or a larger and more structured surface can result in increased chemical/mechanical anchoring of materials (Paragraph 0003) with specific examples providing an open-pored structure that allowed a bonding adhesive coating to penetrate into the pores so that a mechanical anchoring of the bonding adhesive in the substrate is made possible (Examples, Paragraph 0095), Brandl provides a clear teaching and/or suggestion that the resin/insulating coating adhered directly to the nanoporous layer “fills the nanospaces” between the nanoparticles formed by ablating the metal surface as in the instantly claimed invention.  
Similarly, Guo discloses nanostructured materials and methods for making the nanostructured materials having superwicking and/or superwetting properties by using femtosecond duration laser pulses, to provide the surface of the material, such as a metal surface like aluminum (Paragraph 0112), with micro-rough and nano-rough surface features including “a nano-rough surface of protrusions, cavities, spheres, rods, and other irregularly shaped features having heights and/or widths on the order of 1 to 500 nanometers”; wherein the femtosecond laser process can include laser-assisted chemical etching and the laser process provides improved surface structuring and wettability over traditional chemical etching (Entire document, particularly Abstract; Paragraphs 0004, 0010, 0032, 0183, and 0225-0226.)  Guo specifically discloses that the laser process can provide nanoscale surface structural features including spherical nanoparticles or nanoprotrusions and adjacent or nearby nanopores or nanocavities, wherein the nanoparticles or nanoprotrusions can have diameters within the claimed 10-50nm range, and as discussed in Brandl above, the laser ablation process includes vaporization of the metal on the surface as well as melting of the metal and resolidification thereof in the form of nanoparticles, and re-deposition of the nanoparticles back onto the surface (Entire document, particularly Figures; Examples; Paragraphs 0105, 0129, 0153, 0168, 0174, 0182 and 0189.)
Hence, given the improved properties disclosed by Brandl or Guo with regards to wettability and adhesion or chemical/mechanical anchoring of the nanostructured surface by ablating the surface with laser radiation as in the instant invention, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the laser nanostructuring process disclosed by Brandl or Guo in the invention taught by Haller in place of the traditional chemical etching process to roughen the metal surface before resin coating to arrive at the claimed invention given that it is prima facie obviousness to use a known technique to improve similar devices in the same way, and although Brandl or Guo does not specifically disclose the claimed average particle diameter for the nanoparticles and the claimed ten-point average roughness Rz, given that Brandl or Guo discloses that the nanostructured surface is produced by essentially the same method as utilized in the instant invention and both provide nanoscale dimensions similar to those as instantly claimed, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art to recognize that the claimed surface roughness and claimed average particle diameter would be exhibited by the invention taught by Haller in view of Brandl or Guo and/or one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum laser processing conditions for the invention taught by Haller in view of Brandl or Guo to provide the desired surface roughness, porosity and nanoparticle/bulbous structure properties, and hence in turn desired insulation/resin adhesion properties for a particular end use of the invention taught by Haller in view of Brandl or Guo, wherein given that Brandl or Guo discloses laser process parameters encompassing the laser process parameters as utilized in the instant invention, it would have been obvious to one skilled in the art to reasonably expect the same surface roughness and average particle diameter properties as instantly claimed to flow naturally from the teachings and/or suggestions of Brandl or Guo; thereby rendering the invention as recited in instant claims 1-5 and 9-10 obvious over the teachings of Haller in view of Brandl or Guo given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed 10/5/2020 have been fully considered but they are not persuasive.  It is first noted that in order for objective evidence with regards to unexpected results to be of probative value, such evidence must be factually supported by an appropriate affidavit or declaration (see MPEP § 716.01(c) and § 2145.)  In terms of the data provided by the Applicant with the arguments filed 10/5/2020 (not in the form of an affidavit or declaration) in response to the obviousness rejections based entirely or in part on Brandl, it is noted that the first table, which is two pages long, appears to be a summary of the examples already presented in the instant specification -  Embodiments 1-14, showing the values thereof to be incorporated into the Brandl equation to compute the epsilon (ε) parameter of Brandl which is required to fall within a specific range as disclosed by Brandl.  However, the Examiner first notes that the data in the table for Examples 2-5 appears to be incorrect given that the metal treated in Examples 2-5 is the same as the metal treated in Examples 1 and 6-14, and since the specific thermal capacity Cp and the specific thermal conductivity k are “material properties of the treated metal or the treated metal alloy” per Brandl (Paragraph 0023), which for all fourteen examples in the instant specification is aluminum, specifically aluminum alloy AlN30H, as evidenced Tables 1-3 of the instant specification, and thus these values should be the same as the values for Example 1 and Examples 6-14 in the table.  The Examiner also notes, as discussed with the Applicant’s Attorney during the telephone interview of 9/14/2020, that although the Applicant’s examples do not meet the epsilon requirement of Brandl as shown in the table, Applicant’s examples and resulting computed Brandl epsilon values do not provide any showing of unexpected results over the teachings of Brandl nor any clear showing that Brandl’s equation somehow teaches away from the claimed invention, e.g. would not result in a ten-point average surface roughness Rz falling within the claimed range.  
In this respect, the Applicant includes a second table that contains data for one additional comparative example, which the Examiner notes should be presented in the form of an affidavit or declaration, wherein the additional example meets the epsilon requirement of Brandl as well as all of the parameter ranges disclosed by Brandl, but as argued by the Applicant, results in a ten-point average roughness Rz that falls outside of the claimed range of 1.4-20µm.  Specifically, the additional example is reported as having a value of Rz of 29µm, and is described as having “undesirable foam formation” (Note: “Form Formation after Baking” at the bottom of the last column of the additional table should probably read “Foam Formation after Baking” based upon Applicant’s arguments.)  However, it is first noted that the instant claims do not exclude the presence of air bubbles or foam formation, and as long as the other structural limitations are met, a composite having such air bubbles or foam formation would read upon the claimed invention.  It is also noted that this additional example does not provide any clear showing of unexpected results with regards to the claimed invention over the teachings of Brandl nor any showing of criticality with regards to the claimed Rz range of 1.4-20µm; and in fact, given the closeness of the reported Rz value for this additional example to the claimed range, the Examiner takes the position that the additional example actually provides a clear suggestion that the teachings of Brandl would result in aluminum-resin composites that have a structure as instantly claimed, including Rz values that fall within the claimed range when certain parameters of the process are adjusted within the ranges clearly disclosed by Brandl as well as the instant invention, and are even utilized in the instant examples, based upon the apparent effect(s) of the process parameters on the instant invention, particularly the Rz values, as evidenced by the results reported in Tables 1-3 of the instant specification.  
For example, in looking at Applicant’s data for Embodiment/Example 14, which of the fourteen inventive examples in the two-page table has the closest epsilon value to the range required by Brandl, if one was to merely modify the diameter of the laser beam (spot beam size) from the 15µm utilized in Example 14, such as to the 50µm utilized in the additional example or to the 66µm utilized in several of the other inventive examples, while maintaining the other process parameters, then the computed value of epsilon would fall within the required range of Brandl, and based upon Applicant’s results with regards to the effect of the spot beam size on the Rz value, one skilled in the art would reasonably expect the Rz value of this hypothetical example to be within the claimed range of 1.4-20µm.  In any case, it is again noted that the Applicant has provided no clear showing of unexpected results and/or criticality with regards to the claimed Rz range, including in the case of the additional example which although the Applicant argues has a value of Rz of 29µm, which is outside of the claimed range but would clearly suggest a range of Rz values for the invention disclosed by Brandl that overlaps the claimed range and thus renders the range obvious, there is no showing on the record that the claimed Rz range provides the claimed invention(s) with any unexpected or superior results over the teachings of Brandl.  Thus, the Examiner maintains her position that the instantly claimed invention would have been obvious over the teachings of Brandl, taken alone with regards to instant claims 1 and 4, and/or in combination with Fujikura (instant claims 1-4 and 9) or Haller (instant claims 1-5 and 9-10) for the reasons discussed in detail above.
With regards to Applicant’s arguments over Haller in view of Guo (see pages 9-10 of the response), the Examiner notes that the Applicant appears to be arguing the references separately and not as applied in the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Haller is relied upon by the Examiner for teachings an insulated electrical conductor or aluminum-resin composite wherein the metallic surface can be subjected, in general, to a roughening treatment prior to applying the resin coating as a wet film thereon, while Guo was specifically relied upon with regards to a roughening treatment of a metal surface as utilized in the instant invention that produces a nanostructured surface having advantageous properties including superwetting properties, and given that it is well established in the art that in general, good wettability is an important factor in enhancing coatability and adhesion of a liquid/resin coating on a solid surface, as broadly discussed by Guo with regards to dental restorative materials in Paragraph 0225 which was referenced in the rejection, Applicant’s arguments that Haller does not disclose the nanoporous structure and that Guo is allegedly directed to the formation of hydrophilic surfaces with no description of adhesion with a resin and with the resulting product consisting only of metal are not persuasive.  
The Applicant also argues that “the Haller and Guo disclosures are difficult to combine because the surface treatment methods are clearly different from each other” (see second paragraph of page 10.)  However, the Examiner respectfully disagrees and notes that Guo provides a clear teaching that the surface altering or surface roughening process disclosed by Guo has various advantageous over known surface roughening processes including chemical etching and thus contrary to Applicant’s arguments, it would not be “difficult” for one having ordinary skill in the art to combine the teachings of Guo with Haller given that it is prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.  Hence, Applicant’s arguments with regards to the rejection over Haller in view of Guo are not persuasive.
In terms of Applicant’s arguments over the double patenting rejection in view of Appl. No. 15/084,963, the Examiner notes that the rejection has been withdrawn in view of the abandonment of 15/084,963.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 20, 2021